The appellant brought this action in the district court of Walker County to effect his release from the penitentiary, alleging that he was unlawfully restrained of his liberty under and by virtue of judgments and commitments issued out of the district court of El Paso County. He alleges further that said judgment and commitment papers were illegal and void, by reason of which he is so unlawfully restrained. He further says, "Applicant invokes the equitable powers of this court and asks the court that writ of habeas corpus be granted."
The State answered by setting up two judgments by which he is held. They are found in the record as exhibits to the answer. On the 5th day of February, 1941, the district judge entered his order refusing to release appellant and recited that the evidence was heard and he thereupon found both the law and facts with the respondent.
There is no statement of facts in the record, no bills of exception, and nothing is presented to sustain the general allegations made by appellant.
The judgment of the trial court is affirmed.